Citation Nr: 1547863	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  13-15 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a heart disability, to include as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service from July 1955 to July 1958 and from September 1959 to September 1962.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Roanoke, Virginia.  

In October 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  The Veteran was diagnosed with a heart block in 2009, more than 45 years after separation from service.

2.  There has been no demonstration by competent medical,  nor competent and credible lay, evidence of record, that the Veteran has a heart disability causally related to, or aggravated by, active service, to include exposure to herbicides.

3.  Presumptive service connection is not warranted for the Veteran's heart disability. 


CONCLUSION OF LAW

The criteria for service connection for a heart disability have not been met. §§ 1101, 1110, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in August 2011. 

VA has a duty to assist the appellant in the development of the claim.  The claims file includes service treatment records (STRs), post service medical records, and the statements of the Veteran in support of the claim.  

The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain. 

The Board has considered whether the Veteran should be afforded a VA examination with opinion but finds that one is not warranted.  The evidence does not indicate that the Veteran's current disability which causes the need for a pacemaker may be associated with his service.  The Board acknowledges the Veteran's request for VA to obtain an opinion as to whether his need for a pacemaker is because of ischemic heart disease; however, the clinical evidence is against a finding that he has ischemic heart disease, and as discussed in further detail, the probative evidence of record does not indicate that his pacemaker may have been due to ischemic heart disease.  Thus, the Board finds that a clinical examination/opinion is not warranted.  McLendon v. Nicholson, 20 Vet. App.79, 81 (2006)
 
The Veteran's representative indicated that he seen written articles which may support his theory of entitlement to service connection but he did not supply the articles and did not wish to have the record held open to enable him to provide them to VA.  (See Board hearing transcript, page 11).  The duty to assist is not a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).
 
The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).   Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Presumptive service connection - herbicide exposure

VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met. 38 C.F.R. § 3.309(e).  A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.

If a Veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied:  Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; chronic lymphocytic leukemia; B cell leukemia, Parkinson's disease, multiple myeloma; non-Hodgkin's lymphoma; early onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and ischemic heart disease, (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.   

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  

Where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Analysis

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.
 
The Veteran testified at the 2015 Board hearing that he has been treated for approximately six years for a heart disability.  He testified that he was given a pacemaker because he had a "blockage."  However, he testified that he did not recall anyone ever telling him that he had ischemic heart disease.  

Initially, the Board finds that the evidence reflects that the Veteran had service in Vietnam during the applicable time period for presumptions under 38 C.F.R. § 3.309.  The evidence incudes a copy of a portion of the Veteran's passport which notes that he arrived at Clark Air Base (the Philippines) on April 22, 1962 and departed on April 23, 1962.  A Visa stamp indicates that he was authorized to be in Vietnam from March 24, 1962 to June 1962.  The passport also contains an inked stamp of the Republic of Vietnam.  Thus, the Board finds that the evidence supports a finding that the Veteran had service in Vietnam. 

Despite presumed exposure to an herbicide agent, presumptive service connection under 38 C.F.R. § 3.307(a)(6) is not warranted.  Service connection is only warranted on this presumptive basis for a specific list of diseases set forth under 38 C.F.R. § 3.309(e) as listed above.  VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted. 72 Fed. Reg. 112 (2007).  The Secretary has not determined a presumption of service connection is warranted for a heart block.

The most probative evidence of record does not support a finding that the Veteran has ischemic heart disease.  Ischemic heart disease is a disease in which there is a deficiency of blood flow.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (31st Ed. 2007).

A January 2009 private medical record from Danville Regional Medical Center reflects that the Veteran had a placement of a permanent pacemaker.  A pacemaker is a device that uses electrical impulses to reproduce or regulate the rhythms of the heart.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (31st Ed. 2007).
 
January 2009 records reflect that the Veteran had a history of hypertension but he "has never had any known heart disease."  The records reflect that the Veteran had a heart murmur and could have aortic stenosis which would predispose him to the heart block.  It was noted that this "could lead to calcification of the conduction system.  These people are prone to heart blocks." 

February, March, and September 2009 records from Dr. G. Miller reflect that the Veteran had an obstructed left subclavian vein so the guidewires to the pacemaker had to be implanted on the right side.  The diagnosis was complete heart block and hypertension. 

In sum, the Veteran has been diagnosed with, and treated for, a heart block, and not ischemic heart disease.  A heart block is an impairment of conduction of an impulse in heart excitation, either permanent or transient and due to anatomical or functional impairment.  

The Veteran and his representative have indicated that when a person is exposed to herbicides that person is more likely to have a heart condition, but they have not presented any competent evidence that the Veteran has ischemic heart disease.  The bare suggestion that a heart block is a form of ischemic heart disease is insufficient to support such a finding.  There is no competent credible evidence of record that the Veteran's heart block was caused by ischemic heart disease. 

For these reasons, the Board finds that the Veteran does not have a heart disability which is included under 38 C.F.R. § 3.309.  

As the Veteran does not have a diagnosed disability among the diseases recognized under 38 C.F.R. § 3.309(e), as a disease associated with exposure to certain herbicide agents, presumptive service connection on the basis of herbicide exposure is not warranted.

The Board has considered the Court's opinion in Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); however, the evidence of record is negative for a competent clinical opinion that the Veteran's heart disability is as least as likely as not due to his service, to include exposure to herbicides.  

The Veteran's STRs are negative for any complaints of, or treatment for, the heart.  His April 1958 report of medical examination for separation purposes reflects that his heart was normal and his cardiolipin test was negative.  A DA Form 1811 reflects that he was physically qualified for separation or for reenlistment on July 12, 1958.  The Veteran's report of medical examination in September 1962 for his second period of service reflects that his heart was normal.  

The Veteran's corresponding reports of medical history in 1958 and 1962 reflect that he denied pain or pressure in the chest, shortness of breath, palpitation or pounding heart, dizziness or fainting spells, or high or low blood pressure. 

Notably, the Veteran testified at the 2015 Board hearing that he did not have heart problems in service.  (See Board hearing transcript, page 8.)

Neither the Veteran, nor his representative, has not been shown to have the experience, training, or education necessary to provide a competent opinion that the Veteran's heart block is a form of ischemic heart disease, that it was caused by ischemic heart disease, or that his disability is as likely as not causally related to, or aggravated by, active service, to include exposure to herbicides.  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  
 
Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for a heart disability, to include as due to herbicide exposure is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


